Citation Nr: 1002264	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right great toe 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for generalized 
osteoarthritis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral arm 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective left eye 
vision, previously claimed as emmetropia.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for residuals of skin 
cancer of the face and ears.

8.  Entitlement to a disability rating greater than 
10 percent for sinusitis.

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1945 to August 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which essentially reopened the Veteran's 
previously denied claims for service connection for a right 
great toe disability, generalized osteoarthritis, and for a 
bilateral arm disability and denied these claims on the 
merits.  This appeal also comes from a November 2003 rating 
decision, in which the RO essentially reopened the Veteran's 
previously denied claim of service connection for defective 
vision in the left eye, previously claimed as emmetropia, and 
denied this claim on the merits.  The RO also declined to 
reopen the Veteran's previously denied claim for service 
connection for hypertension, and denied his claim for a 
disability rating greater than 10 percent for sinusitis.  

Although he initially requested a Board hearing, the Veteran 
subsequently withdrew his Board hearing request in September 
2005.  See 38 C.F.R. § 20.704 (2009).

In a January 2009 statement, the Veteran purported to 
withdraw his claims, stating that he did not wish to continue 
any part of his appeal to the Board.  The Board contacted the 
Veteran and requested clarification of whether he wanted to 
continue his appeal as to any of the claims.  In response, 
the Veteran submitted a statement in December 2009 in which 
he purported to withdraw numerous claims, many of which were 
not on appeal.  Although the Veteran's December 2009 
statement is not a model of clarity, after review, the Board 
has concluded that the only issue listed on the title page 
above, which was certified by the RO and subsequently 
withdrawn by the Veteran is the claim for service connection 
for GERD.  Accordingly, that claim has been withdrawn.  See 
38 C.F.R. § 20.204 (2009).

The reopened claim of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1975 rating decision, the RO denied the 
Veteran's claims of service connection for hypertension and 
for defective vision in the left eye (characterized as 
emmetropia); this decision was not appealed and became final.

2.  New and material evidence has been received since January 
1975 in support of the Veteran's claim of service connection 
for hypertension.

3.  The evidence received since the January 1975 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for defective 
vision in the left eye, previously claimed as emmetropia.

4.  In a May 1999 rating decision, the RO denied the 
Veteran's claims of service connection for a right great toe 
disability, generalized osteoarthritis, and for a bilateral 
arm disability; this decision was not appealed and became 
final.

5.  The evidence received since the May 1999 rating decision 
does not relate to unestablished facts necessary to 
substantiate the claims of service connection for a right 
great toe disability, generalized osteoarthritis, and for a 
bilateral arm disability.

6.  The Veteran has current scar residuals of skin cancer of 
the face and ears which are related to active service.

7.  The Veteran's service-connected sinusitis is manifested 
by, at worst, recurrent episodes of sinusitis, active allergy 
symptoms, and no significant nasal obstruction.

8.  In December 2009, after certification of the appeal, but 
prior to the promulgation of a decision in the appeal, the 
Veteran notified the Board that he wished to withdraw his 
appeal as to the claim of entitlement to service connection 
for GERD.


CONCLUSIONS OF LAW

1.  The January 1975 rating decision, which denied, in 
pertinent part, service connection for hypertension and for 
defective vision in the left eye, previously characterized as 
emmetropia, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).

2.  Evidence received since the January 1975 RO decision in 
support of the claim of service connection for hypertension 
is new and material; accordingly, this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the January 1975 RO decision in 
support of the claim of service connection for defective 
vision in the left eye is not new and material; accordingly, 
this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  The May 1999 rating decision, which denied, in pertinent 
part, service connection for a right great toe disability, 
generalized osteoarthritis, and for a bilateral arm 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).

5.  Evidence received since the May 1999 RO decision in 
support of the claims of service connection for a right great 
toe disability, generalized osteoarthritis, and for a 
bilateral arm disability is not new and material; 
accordingly, these claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

6.  Residuals of skin cancer of the face and ears were 
incurred on active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

7.  The criteria for a disability rating greater than 
10 percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.97, Diagnostic Code (DC) 6512 (2009).    

8.  The criteria for withdrawal of an appeal by the appellant 
have been met as to the claim of entitlement to service 
connection for GERD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In December 2009, the Veteran indicated in writing his intent 
to withdraw his appeal as to the claim of entitlement to 
service connection for GERD.  Therefore, as of that date, the 
appeal as to this issue has ceased to exist.  See Hanson v. 
Brown, 9 Vet. App. 29 (1996) [when a claim is withdrawn by an 
appellant, it ceases to exist; it is no longer pending and it 
is not viable].

As there remains no allegation of error of fact or law for 
appellate consideration regarding this issue.  The Board does 
not have jurisdiction to review it, and it is accordingly 
dismissed.

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In letters dated in 
March and July 2003, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  The July 2003 VCAA notice letter also 
defined new and material evidence, advised the Veteran of the 
reasons for the prior denial of the claims of service 
connection, and noted the evidence needed to substantiate the 
underlying claims.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2003 VCAA notice letter was issued before the April 2003 
rating decision currently on appeal.  The July 2003 VCAA 
notice letter also was issued before the November 2003 rating 
decision currently on appeal.  Thus, this notice was timely 
with respect to the claims adjudicated in this decision.  In 
response to all of this notice, the Veteran informed VA in 
November 2005, May 2006, and November 2008 that he had no 
further information or evidence to submit in support of his 
claims.

With respect to the Veteran's increased rating claim for 
sinusitis, the Board notes that the Court, in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The Federal Circuit 
recently reversed the Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).  In any event, 
the Veteran received Vazquez-Flores notice in October 2008.

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating the Veteran's claims in a July 2009 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the July 2009 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

The Board notes that the Veteran was not provided with notice 
of the Dingess requirements.  As neither the Veteran nor his 
service representative have indicated any prejudice caused by 
this error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) regarding the rule of prejudicial 
error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes the 
Veteran's service treatment records, service personnel 
records, and his post-service VA and private treatment 
records.    

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that VA need not conduct an 
examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the standards of McLendon are not met in 
this case.  As will be explained below in greater detail, the 
Board finds that new and material evidence has been received 
to reopen the Veteran's previously denied claim of service 
connection for hypertension.  The Veteran was provided with a 
VA examination in November 2003.  That examination contained 
competent, non-speculative evidence regarding the contended 
causal relationship between the Veteran's current 
hypertension and active service.  Thus, there is no need to 
provide another VA examination with respect to this claim.  
Further, because new and material evidence has not been 
received to reopen the Veteran's previously denied claims of 
service connection for a right great toe disability, 
generalized osteoarthritis, a bilateral arm disability, and 
for defective vision of the left eye, previously claimed as 
emmetropia, there is no duty to provide an examination with 
respect to any of these claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c) (4) C iii (2009).  The Veteran also has 
been provided with VA examinations which address the 
contended causal relationship between his claimed skin cancer 
and active service and which address the current nature and 
severity of his service-connected sinusitis.  The examiner 
who evaluated the sinusitis claim performed a thorough 
examination of the Veteran, and included diagnoses and 
rationales consistent with the examination and record.  The 
Board finds that it is adequate to evaluate that claim.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background and Analysis

New and Material Evidence

In January 1975, the RO denied, in pertinent part, the 
Veteran's claims of service connection for defective vision 
in the left eye (characterized as emmetropia) and for 
hypertension.  In May 1999, the RO denied, in pertinent part, 
the Veteran's claims of service connection for a right great 
toe disability, generalized osteoarthritis, and for a 
bilateral arm disability.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
The Veteran did not initiate a timely appeal of either the 
January 1975 or May 1999 rating decisions and they became 
final.

The claims of service connection for a right great toe 
disability, generalized osteoarthritis, a bilateral arm 
disability, defective vision of the left eye, and for 
hypertension may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen these previously 
denied claims on a VA Form 21-4138 which was date stamped as 
received by the RO on October 30, 2001.  Pertinent to 
requests to reopen received after October 29, 2001, new and 
material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156(a) (2009).  As relevant to this appeal, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for defective vision in the left eye and 
for hypertension, the evidence before VA at the time of the 
prior final RO decision in January 1975 consisted of the 
Veteran's service treatment records and post-service VA 
treatment records, including a VA examination report dated in 
November 1974.  The RO found that the Veteran's claimed eye 
condition (emmetropia) was a congenital or development 
abnormality and was not a disability for VA purposes.  The RO 
also found that the Veteran was not treated for hypertension 
during active service and it was not found on the VA 
examination in November 1974.  Thus, the claims were denied.

With respect to the Veteran's application to reopen claims of 
service connection for a right great toe disability, 
generalized osteoarthritis, and a bilateral arm disability, 
the evidence before VA at the time of the prior final RO 
decision in May 1999 consisted of the Veteran's service 
treatment records and post-service VA and private treatment 
records.  The RO found that the Veteran was not treated for 
either a right great toe disability or for generalized 
osteoarthritis during or after active service and there was 
no evidence of any current disability which could be 
attributed to active service.  The RO also found that the 
Veteran reported fracturing his left arm prior to active 
service but he was not treated for a bilateral arm disability 
during or after active service.  The RO noted that there were 
normal orthopedic findings at the November 1974 VA 
examination accomplished shortly after service separation.  
The RO noted further that there was no evidence of any 
current bilateral arm disability which could be attributed to 
active service.  Thus, the claims were denied.

The newly submitted evidence includes additional post-service 
VA and private treatment records and the Veteran's lay 
statements.  The Board notes that the Veteran has submitted 
voluminous duplicate copies of his service treatment records 
and post-service VA and private treatment records.

Following VA outpatient treatment on September 11, 2000, the 
assessment included small dot hemorrhage in the right eye 
secondary to hypertension versus diabetes mellitus, pre-
surgical cataracts in both eyes, and an operculated retinal 
hole in the left eye.

On September 14, 2000, the Veteran's complaints included 
hypertension.  It was noted that the Veteran's blood pressure 
was under good control.  His history included arthritis and 
hypertension under adequate control with diet and exercise.  
The Veteran's blood pressure was 132/88.  The assessment 
included hypertension under excellent control with diet and 
exercise.

In March 2001, it was noted that the Veteran presented with 
several blood pressure readings "which are mostly about 
130/80."  A history of a motor vehicle accident in October 
1999 was noted, along with a history of arthritis in the 
shoulders, hands, and feet, and hypertension.  Blood pressure 
was 133/89 initially and 122/82 "after about 20 minutes."  
The Veteran's pupils were equal, round, and reactive to light 
and accommodation.  Extraocular movements were intact.  His 
conjunctiva were pink.  The assessment included multiple 
somatic complaints which were "under fair control at this 
time, including pain in several joints areas," and 
hypertension.

In September 2001, the Veteran reported no changes to his 
vision.  He had a history of trauma of foreign bodies in both 
eyes.  His history also included hypertension.  The Veteran's 
visual acuity (distance) was 20/25 in each eye.  The 
Veteran's visual acuity (near) was 20/20 in both eyes.  
Extraocular movements were full and comitant.  There were 
full visual fields to confrontation in both eyes.  
Blepharochalasis was present in both eyes.  Conjunctiva were 
quiet.  Anterior chambers were deep and quiet.  Irises were 
within normal limits.  There was an operculated hole with 
pigment in the left eye.  The assessment was mild 
hypertensive retinopathy, non-surgical cataracts, and a 
refractive error.

In September 2002, the Veteran had no visual complaints.  He 
reported no changes in his vision and good vision and comfort 
with reading glasses.  It was noted that he did not mention 
the periorbital pain mentioned at previous eye exams.  His 
history included metallic foreign bodies in both eyes.  The 
Veteran's visual acuity (distance) was 20/25 in the right eye 
and 20/25- in the left eye.  Extraocular movements were full 
and comitant bilaterally.  Visual fields were full to 
confrontation bilaterally.  External examination was within 
normal limits.  The assessment included mild hypertensive 
retinopathy, pre-surgical cataracts with mild reduction in 
visual acuity, and refractive error/presbyopia.  

In January 2003, no complaints were noted.  The Veteran's 
history included a motor vehicle accident in October 1999, 
arthritis, and hypertension.  Physical examination showed 
blood pressure of 125/75.  The assessment included 
hypertension in adequate control on medication.

In a July 2003 letter, G. Bruce McElroy, M.D., stated that he 
had been the Veteran's primary care physician since October 
2001.  Dr. McElroy stated that hypertension was noted in the 
Veteran's service treatment records in both 1971 and at his 
discharge physical examination in 1973.  Dr. McElroy also 
stated that the Veteran's service treatment records showed 
that he had been on anti-hypertensive medication during 
active service and had an allergic reaction.  Dr. McElroy 
stated further that, although he was not an ophthalmologist, 
after reviewing the records, it was "quite clear" that the 
Veteran noted defective visual acuity as early as 1972 and 
had been seen for possible trauma-related vision changes 
after a 1963 in-service accident.

On VA hypertension examination in November 2003, the 
Veteran's complaints included hypertension.  The VA examiner 
reviewed the Veteran's claims file extensively, including his 
service treatment records and post-service treatment records.  
This examiner noted that, although the Veteran had elevated 
blood pressure at his enlistment physical examination, the 
majority of his blood pressure readings during and after 
active service were within normal limits and there was no 
evidence of chronic hypertension.  There was evidence of a 
few episodes of acute hypertension.  The VA examiner noted 
that the Veteran had been seen for vertigo in August 1971 
when his blood pressure was 150/110 but his blood pressure 
subsequently was normal when seen later in August 1971.  
There was no diagnosis of chronic hypertension established 
during active service.  The VA examiner noted further that, 
contrary to the assertions of the Veteran's private 
physician, there was no evidence of hypertension at his 
separation physical examination in September 1973 because his 
blood pressure of 124/76 was within normal limits.  

Physical examination in November 2003 showed blood pressure 
of 155/97.  The Veteran also brought in additional blood 
pressure readings taken in October 2003 which ranged between 
120/76 and 142/90.  The Veteran's physical examination 
otherwise was unremarkable.  The VA examiner stated that, 
after an extensive review of the claims file, he found no 
evidence of chronic hypertension which had begun during 
active service.  With the exception of an elevated blood 
pressure reading at his enlistment physical examination, 
there was no evidence of high blood pressure readings during 
the Veteran's active service.  The VA examiner also stated 
that he found no evidence of any end organ damage or 
complications from high blood pressure at this examination.  
The diagnoses included hypertension.

On VA eye examination in November 2003, the Veteran's 
complaints included defective vision due to trauma, 
headaches, and hypertension.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  He reported a history of foreign bodies in the left 
eye during active service.  The Veteran also reported being 
told that he had a hole in the retina of his left eye.  His 
history also included arthritis and hypertension.  The 
Veteran's uncorrected visual acuity (distance) was 20/40+2 in 
the right eye and 20/40-2 in the left eye.  His uncorrected 
visual acuity (near) was 20/200 in the right eye and 20/100 
in the left eye.  External eye examination was normal.  The 
Veteran's pupils were equal, round, and reactive to light and 
accommodation with no relative afferent pupillary defect.  
Visual fields were full to confrontation in both eyes.  There 
was mild dermatochalasis in both eyes.  The Veteran's 
conjunctiva/sclera and corneas were clear bilaterally.  
Anterior chambers were deep and quiet bilaterally.  There 
were no defects in the Veteran's irises.  The VA examiner 
stated that, on review of the claims file, there was only one 
eye examination which mentioned eye fatigue with near vision.  
There was no other evidence of eye problems during active 
service.  The VA examiner noted that the Veteran's refractive 
error was emmetropic with a slight astigmatism and his visual 
acuity was 20/20 bilaterally during active service.  This 
examiner also noted that a foreign body had been removed 
without incident during active service.  The diagnoses were 
no residual cornea scar and hypertensive ocular vasculopathy 
without retinopathy.

With respect to the Veteran's application to reopen claim of 
service connection for defective vision in the left eye 
(previously claimed as emmetropia), the Board notes that the 
evidence which was of record in January 1975 showed that the 
Veteran's claimed eye disability was a congenital or 
developmental abnormality and was not a disability for VA 
compensation purposes.  None of the newly submitted evidence 
indicates that the Veteran's defective vision in the left eye 
is other than a congenital or developmental abnormality which 
is not a disability for VA compensation purposes.  See 
38 C.F.R. § 4.9.  Although this evidence is new, in that it 
has not been submitted previously to agency adjudicators, it 
is cumulative or redundant of the evidence at the time of the 
prior decision.  Thus, it does not relate to an unestablished 
fact necessary to substantiate this claim and does not raise 
a reasonable possibility of substantiating it.  Because new 
and material evidence has not been received, the Board finds 
that the previously denied claim of service connection for 
defective vision in the left eye (previously claimed as 
emmetropia) is not reopened.

With respect to the Veteran's application to reopen claims of 
service connection for a right great toe disability, 
generalized osteoarthritis, and for a bilateral arm 
disability, the Board notes that the evidence which was of 
record in May 1999 did not show that the Veteran experienced 
any of these disabilities during active service.  Nor was 
there any evidence of record in May 1999 which indicated that 
the Veteran experienced any current right great toe 
disability, generalized osteoarthritis, or bilateral arm 
disability which may be attributed to active service.  
Likewise, the newly submitted evidence does not show that the 
Veteran experiences any current right great toe disability, 
generalized osteoarthritis, or bilateral arm disability which 
may be attributed to active service.  Although some of the 
evidence is new, in that it has not been submitted previously 
to agency adjudicators, it is cumulative or redundant of the 
evidence at the time of the prior decision.  Thus, it does 
not relate to unestablished facts necessary to substantiate 
any of these claims and does not raise a reasonable 
possibility of substantiating them.  Because new and material 
evidence has not been received, the Board finds that the 
previously denied claims of service connection for a right 
great toe disability, generalized osteoarthritis, or for a 
bilateral arm disability are not reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for hypertension, the Board notes that 
the evidence which was of record in January 1975 showed that, 
although the Veteran experienced elevated blood pressure 
during active service, there was no chronic disability due to 
hypertension which could be attributed to active service.  
The Veteran now has submitted evidence showing that he 
experiences current chronic disability due to hypertension 
which may be related to active service.  This newly submitted 
evidence was not submitted previously to agency decision 
makers.  It also is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim of service connection for a seizure disorder and 
raises a reasonable possibility of substantiating this claim.  
See 38 C.F.R. § 3.156(a) (2009).  Accordingly, the claim of 
service connection for hypertension is reopened.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A showing of continuity of symptomatology after service may 
serve as an alternative method of establishing the second 
and/or third element of a service connection claim.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in July 1954, he denied all 
relevant medical history and clinical evaluation was normal.  
The Veteran's history was unchanged on periodic physical 
examination in June 1958.  Clinical evaluation was unchanged 
except for a scar under the right arm from when he was 
"caught in washing machine" as a child.  The Veteran's 
history and clinical evaluation were unchanged on periodic 
physical examination in August 1958.  A tissue examination 
report dated in August 1962 indicated that an elliptical 
fragment of skin and subcutaneous gray tissue was diagnosed 
as acute and chronic dermatitis.  On periodic physical 
examination in July 1968, clinical evaluation was normal.  
The Veteran denied all medical and surgical history since his 
most recent physical examination.  

At a retirement physical examination in September 1973, 
clinical evaluation was normal except for scars under the 
left upper arm, on the back of the neck, and at the base of 
the right index finger.  The Veteran denied all relevant 
medical history.  These results were unchanged on periodic 
physical examination in April 1974.

The Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was airframe repairman.

The post-service medical evidence shows that, on VA 
examination in November 1974, the Veteran's complaints 
included a fungus infection of both feet and a few 
subcutaneous nodules under the skin.  Physical examination of 
the skin showed a few subcutaneous nodules at the left mid-
forearm which measure about 2 millimeters (mm) and at the 
anterior superior iliac spine area which measure about 
5-6 mm.  These nodules were located just under the skin and 
probably were secondary to fibrolipomatosis.  Examination of 
the feet showed scaliness of the plantar surfaces of both 
feet but no evidence of active dermatitis.

On VA outpatient treatment in July 2002, the Veteran reported 
that he had been treated by Dawn Allison, M.D., a local 
dermatologist, who had diagnosed basal cell carcinoma on his 
right upper lip.  Physical examination showed warm and dry 
skin with no rashes and turgor within normal limits.  The 
Veteran's bilateral feet had white scaly patches on most 
surfaces.  The assessment included basal cell carcinoma of 
the right upper lip, status-post resection, followed by Dawn 
Allison, M.D.  This assessment was unchanged following VA 
outpatient treatment in January 2003 and in February 2004.

In a March 2003 letter, Dawn S. Allison, M.D., stated that 
the Veteran had been diagnosed as having skin cancer.  
Dr. Allison stated that she had excised a basal cell 
carcinoma on the upper cutaneous lip.  She also stated that 
the Veteran had experienced other skin cancers which had been 
treated by other doctors.  She stated further that skin 
cancer was caused most often by sun exposure.

On VA skin diseases examination in March 2003, it was noted 
that the Veteran did not have any active skin cancers.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported that he 
worked in different parts of the world on flight lines and 
was exposed to significant sunshine during active service.  A 
history of squamous cell carcinoma on the right ear, removed 
in May 1990, and basal cell carcinoma on the right upper lip, 
removed in June 2002, was noted.  A history of treatment of 
numerous actinic keratosis also was noted.  Physical 
examination of the skin showed a scar on the right upper tip 
of the right ear from removal of squamous cell carcinoma and 
a 3 centimeter (cm) long scar extending from the right side 
of the upper lip up to the right side of the nose, well-
healed and non-tender, and a small actinic keratosis over the 
left lateral eyebrow.  The VA examiner concluded that, based 
on the Veteran's reported history of extensive sun exposure 
while on active service, it was more probable than not that 
the Veteran's skin cancers were from his in-service sun 
exposure.  The diagnosis was recurrent skin cancers, squamous 
cell carcinoma on the right ear and basal cell carcinoma on 
the nose and lip, "for the most part secondary to sun 
exposure" with major sun exposure on active service.  

The Board finds that the evidence adequately demonstrates 
entitlement to service connection for residuals of skin 
cancer of the ears and face.  Although the Veteran's skin was 
normal clinically on repeated physical examinations conducted 
during active service, including at his retirement physical 
examination in September 1973, and a final physical 
examination in April 1974 a few months prior to his service 
separation in August 1974, and the Veteran was not diagnosed 
as having skin cancer of the face and ears at any time during 
his 29 years of active service, following review of the 
claims file and examination of the Veteran, the VA examiner 
opined in March 2003 that the Veteran's skin cancers were 
related to active service based on his reported in-service 
history of extensive sun exposure.  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as sun exposure in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds that the Veteran's account is reasonably 
consistent with his duties and his extensive service career.  
Accordingly, the Board finds the Veteran's account of 
significant in service sun exposure to be competent and 
credible.  As such, the current residuals of skin cancer 
identified by the March 2003 examiner are considered service 
connected.  

The VA examiner also noted in March 2003 that the Veteran had 
no active skin cancers.  The Board observes that medical 
evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation.  Lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  As such, to the extent of any currently 
identified residuals of skin cancer of the right ear, nose, 
and lip, the Board concludes that the criteria for service 
connection are met.  

Increased Rating for Sinusitis

The Veteran finally contends that his service-connected 
sinusitis is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2009); see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran's service-connected sinusitis currently is 
evaluated as 10 percent disabling effective July 2, 1998, 
under 38 C.F.R. § 4.97, DC 6512.  See 38 C.F.R. § 4.97, 
DC 6512 (2009).  

Under the General Rating Formula for Sinusitis, a 10 percent 
rating is assigned for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A maximum 50 percent rating is 
assigned for sinusitis following radical surgery with chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus and 
purulent discharge or crusting after repeated surgeries.  Id.  
A Note following the General Rating Formula for Sinusitis 
defines an incapacitating episode of sinusitis as one that 
requires bed rest and treatment by a physician.

The recent medical evidence shows that, on VA examination in 
August 2003, the Veteran complained of sinusitis.  He 
reported a history of episodic sinusitis while on active 
service "which he attributed to exposure of inflammable 
solvents which may or may not have contributed to his one or 
two episodes of pansinusitis per year."  The Veteran 
reported severe frontal and paranasal headaches currently 
being treated with Imitrex and Midrin.  The VA examiner noted 
that the Veteran reported experiencing "considerable 
increased difficulty with his allergies and the headaches" 
since 1998.  Physical examination showed the nasal septum 
deviated minimally to the left side, an adequate airway, a 
slight projection of the left nasal bone at the bridge of the 
nose which was tender with somewhat thin skin overlying it, 
no palpable movement, normal oral mucosa, and an entirely 
normal pharynx and hypopharynx.  The VA examiner opined that 
the Veteran's headaches were most likely a combination of 
muscle tension headaches plus allergy and recurrent nose 
congestion.  He also opined that the Veteran's headaches did 
not appear to be related directly to his chronic sinus 
infection although they might occur when the Veteran had an 
active sinus infection and exacerbate his headaches.  The 
impression was recurrent episodes of sinusitis without 
evidence of active sinus disease.

On VA outpatient treatment in June 2005, no relevant 
complaints were noted.  Physical examination showed a 
slightly nasal tone to his voice, left nasal septal 
deviation, mild tenderness over the left frontal sinus, and a 
clear nose and pharynx.  The assessment included a history of 
chronic allergic rhinitis/chronic rhinitis and sinusitis.

On private outpatient treatment in February 2009, the Veteran 
complained of progressive sinus congestion for the prior 
3 months which had not resolved despite conservative therapy.  
The Veteran reported that he had "long-time sinus issues" 
which included chronic sinusitis and he was never "100% 
clear" of sinus symptoms.  The Veteran also reported 
experiencing moderate allergies and had tried multiple nasal 
steroids without success.  Physical examination showed 
inflamed, red nasal mucosa, a deviated septum, profuse nasal 
discharge, no epistaxis, and normal oral mucous membranes 
without ulcers, induration, or dehydration.  There was no 
tonsillar enlargement or exudates.  The soft and hard palates 
were red and inflamed.  There was sinus tenderness in the 
maxillary area.  The assessment included acute or chronic 
maxillary sinusitis.

In March 2009, the Veteran complained of sinus pressure and 
post-nasal drip.  The Veteran reported that he initially saw 
some improvement on antibiotic treatment but had experienced 
continued maxillary and nasal pressure after the first 3-
4 days.  Physical examination showed swollen nasal mucosa in 
a cobblestone appearance, no deviated septum, clear or mucoid 
nasal discharge, and no epistaxis.  There were normal oral 
mucous membranes without ulcers, induration, or dehydration.  
There was no tonsillar enlargement or exudates.  The soft and 
hard palates were red and inflamed.  There was sinus 
tenderness in the maxillary area.  The assessment was chronic 
rhinosinusitis due to allergies.

On VA examination in June 2009, the Veteran complained that, 
despite medical therapy, his sinusitis symptoms persisted.  
It was noted that, although his breathing improved on some 
occasions, it was "often quite plugged" and his allergy 
symptoms persisted year-round.  Physical examination showed a 
relatively straight septum, no pus or polyps, and some 
allergic appearing mucosa in the nasal cavity, most notably 
in the inferior turbinates.  The oral cavity and oropharynx 
examination was unremarkable.  The assessment was active 
allergy symptoms.  In a July 2009 addendum, the VA examiner 
noted that the Veteran's septum had been straight on 
examination in June 2009.  There had been no significant 
nasal obstruction and no sign of any obstruction greater than 
50 percent on either side of the Veteran's nasal cavity.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 10 percent for sinusitis.  The medical evidence shows 
that, at worst, the Veteran's service-connected sinusitis is 
manifested by less than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Following VA examination in August 2003, the VA 
examiner opined that the Veteran's headaches were most likely 
a combination of muscle tension headaches plus allergy and 
recurrent nose congestion.  He also opined that the Veteran's 
headaches did not appear to be related directly to his 
chronic sinus infection although they might occur when the 
Veteran had an active sinus infection and exacerbate his 
headaches.  The impression was recurrent episodes of 
sinusitis without evidence of active sinus disease.

On VA outpatient treatment in June 2005, physical examination 
showed mild tenderness over the left frontal sinus and a 
clear nose and pharynx.  The assessment included a history of 
chronic allergic rhinitis/chronic rhinitis and sinusitis.  

The Veteran was diagnosed as having acute or chronic 
sinusitis following private outpatient treatment in February 
2009.  At that time, physical examination showed inflamed, 
red nasal mucosa, profuse nasal discharge, no epistaxis, 
normal oral mucous membranes, and no tonsillar enlargement or 
exudates, red and inflamed soft and hard palates, and sinus 
tenderness in the maxillary area.  The assessment was changed 
to chronic rhinosinusitis due to allergies following 
subsequent private outpatient treatment in March 2009.

Finally, on VA examination in June 2009, physical examination 
showed a relatively straight septum, no pus or polyps, and 
some allergic appearing mucosa in the nasal cavity, most 
notably in the inferior turbinates.  The oral cavity and 
oropharynx examination was unremarkable.  The assessment was 
active allergy symptoms.  In a July 2009 addendum, the VA 
examiner noted that the Veteran's septum had been straight on 
examination in June 2009.  There had been no significant 
nasal obstruction and no sign of any obstruction greater than 
50 percent on either side of the Veteran's nasal cavity.  In 
summary, without objective evidence showing three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting (i.e., at least a 30 percent rating 
under DC 6512), the Board finds that the criteria for a 
disability rating greater than 10 percent for sinusitis have 
not been met.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for a right 
great toe disability is not reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for generalized 
osteoarthritis is not reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for a bilateral 
arm disability is not reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for defective 
vision in the left eye (previously claimed as emmetropia) is 
not reopened.

As new and material evidence has been received, the 
previously denied claim of service connection for 
hypertension is reopened; to this extent only, the appeal is 
granted.

Entitlement to service connection for residuals of skin 
cancer of the face and ears is granted.

Entitlement to a disability rating greater than 10 percent 
for sinusitis is denied.


REMAND

Regarding the reopened claim for service connection for 
hypertension, the Board finds that the evidence substantiates 
a current diagnosis of hypertension, and suggests that such 
diagnosis may be related to service, but is currently 
inadequate to decide the claim.  

In a July 2003 letter, G. Bruce McElroy, M.D., stated that 
hypertension was noted in the Veteran's service treatment 
records in both 1971 and at his discharge physical 
examination in 1973.  Dr. McElroy also stated that the 
Veteran's service treatment records showed that he had been 
on anti-hypertensive medication during active service and had 
an allergic reaction.  

On VA hypertension examination in November 2003, the VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service treatment records.  
This examiner noted that, although the Veteran had elevated 
blood pressure at his enlistment physical examination, the 
majority of his blood pressure readings during and after 
active service were within normal limits and there was no 
evidence of chronic hypertension.  The VA examiner noted 
further that, contrary to the assertions of the Veteran's 
private physician, there was no evidence of hypertension at 
his separation physical examination in September 1973, 
because his blood pressure of 124/76 was within normal 
limits.  

Thus, it would appear that both opinions contain potential 
errors of fact that undermine their probative value.  Dr. 
McElroy appears to be mistaken as to the presence of 
hypertension at discharge, and the November 2003 VA examiner 
appears to have overlooked the August 1971 report of an 
allergic reaction to a blood pressure drug.  Thus, the Board 
concludes that another opinion is needed to resolve this 
matter.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
hypertension.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed. 

Based on a review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's 
hypertension either had its onset in 
service, or is etiologically related to 
service.  The examiner should specifically 
address the importance of the August 1971 
notation that the Veteran was taking blood 
pressure medication.

2.  Undertake any other development that 
is warranted.

3.  Readjudicate the remanded claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


